EXECUTION COPY


AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is
dated as of June 1, 2020 and effective in accordance with Section 3 below, by
and among DPL INC., an Ohio corporation (the “Borrower”), certain of the Lenders
referred to below, and U.S. BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders party to the Credit
Agreement (“Administrative Agent”).


STATEMENT OF PURPOSE:
WHEREAS, the Borrower, certain lenders party thereto from time to time (the
“Lenders”), U.S. Bank, National Association, as Administrative Agent, Collateral
Agent, Swing Line Lender and an L/C Issuer, PNC Bank National Association, as
Syndication Agent and an L/C Issuer, and Fifth Third Bank, BMO Harris Bank,
N.A., Truist Bank, and The Huntington National Bank, as Documentation Agents,
have entered into that certain Amended and Restated Credit Agreement dated as of
June 19, 2019 (as heretofore amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth more fully herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).
Section 2.    Amendments to Credit Agreement. Effective as of the Amendment
Effective Date (as defined below) and subject to the terms and conditions set
forth herein and in reliance upon representations and warranties set forth
herein, the parties hereto agree that the Credit Agreement is amended as
follows:
(a)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the defined terms “Applicable Rate”, Consolidated Total Debt”,
“Excluded Debt Issuance”, “Letter of Credit Sublimit”, “Maturity Date”, “Net
Cash Proceeds” and “Permitted Acquisition” contained therein to read in full as
follows:


"“Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Ratings as set forth below


1



--------------------------------------------------------------------------------




Applicable Rate
Pricing Level
Ratings
S&P/Moody’s/Fitch
Undrawn Fee
Eurodollar Rate + / Letters of Credit
Base Rate +
1
>BBB-/Baa3/BBB-
0.275%
1.75%
0.75%
2
BB+/Ba1/BB+
0.350%
2.00%
1.00%
3
BB/Ba2/BB
0.400%
2.25%
1.25%
4
BB-/Ba3/BB-
0.500%
2.50%
1.50%
5
< B+/B1/B+
0.625%
2.75%
1.75%

If each of the respective Ratings issued by the Rating Agencies differs by at
least one level, then the Pricing Level for the intermediate of such Ratings
shall apply. If two of the Rating Agencies issue a Rating at the same level and
one of the Rating Agencies issues a Rating at a different level, then the
Pricing Level for the Ratings at the same level shall apply. If only two of the
Rating Agencies issue a Rating and there is a split in Ratings of more than one
level, then the intermediate Pricing Level that is the midpoint between the two
Ratings shall apply (or if there is no midpoint, then the highest intermediate
Pricing Level shall apply (with the Rating for Pricing Level 1 being the highest
and the Rating for Pricing Level 5 being the lowest)). If only two of the Rating
Agencies issue a Rating and such Ratings differ by one level, then the Pricing
Level for the higher of such Ratings shall apply. If the Borrower has only one
Rating, the Pricing Level for such Rating shall apply. If the Borrower does not
have any Rating, Pricing Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon the Ratings
specified in the certificate delivered pursuant to Section 4.01(a)(ix).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in any Rating shall be effective during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, at any time that an Event of Default exists,
Pricing Level 5 shall apply."


"“Consolidated Total Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum (without
duplication) of all Indebtedness of the Borrower and of each of its
Subsidiaries; provided however, for purposes of the calculations set forth in
Section 2.06, “Consolidated Total Debt” shall not include any guarantee by the
Borrower or its Subsidiaries of any debt obligation of Ohio Valley Electric
Corporation, an electric generating company in which DP&L holds a 4.9% equity
interest."
"“Excluded Debt Issuance” means the issuance or incurrence of (a) Indebtedness
incurred in connection with a Permitted Acquisition, (b) any Loans under this
Agreement, and (c) refinancings and replacements of Borrower's Capital Trust II
Indebtedness."
"“Letter of Credit Sublimit” means an amount equal to $75,000,000; provided
that, the Letter of Credit Sublimit shall be correspondingly reduced by
$5,000,000 for each reduction in the Aggregate Commitment in accordance with
Section 2.06(b). The Letter of Credit Sublimit is part of, and not in addition
to, the Commitments."


2



--------------------------------------------------------------------------------




""Maturity Date" means June 19, 2023; provided that, if on September 30, 2021,
the Existing 2021 Notes have not been repaid in full other than with the
proceeds of Indebtedness of the Borrower with a final scheduled maturity date
that is at least six (6) months after June 19, 2023, the Maturity Date shall
occur on September 30, 2021; provided, further, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day."
"“Net Cash Proceeds” with respect to the incurrence or issuance of any
Indebtedness by the Borrower (other than Excluded Debt Issuances), the (i)
excess of (x) the sum of all cash and cash equivalents received in connection
with such incurrence or issuance of Indebtedness (other than an Excluded Debt
Issuance) over (y) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses (including, without limitation,
legal, accounting, rating agency and investment banking fees, and brokerage and
sales commissions), incurred by the Borrower in connection therewith, less (ii)
in the case of any issuance of Indebtedness for the refinancing of the Existing
2021 Notes only, proceeds in an amount equal to the sum of (A) the principal
balance of the Existing 2021 Notes as of the date hereof plus (B) any make-whole
premium or tender premium."


"“Permitted Acquisition” means and includes any Acquisition as to which all of
the following conditions are satisfied:  (a) such Acquisition (i) involves a
line or lines of an Energy-Related Business, and (ii) involves a Person or a
line or lines of business that are located and operated in the United States;
(b) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition; (c) such Acquisition is not being consummated
on a hostile basis and has been approved by the board of directors of the target
Person and no material challenge to such Acquisition shall be pending or
threatened by any shareholder or director of the seller or Person to be
acquired, (d) as of the date of the consummation of such Acquisition, all
approvals required in connection therewith shall have been obtained, and (e)
after giving Pro Forma Effect to such Acquisition, the ratio of (1) Consolidated
Total Debt to Consolidated EBITDA shall be no greater than 6.50 to 1.00 and (2)
Consolidated EBITDA to Consolidated Interest Charges shall be no less than the
minimum Consolidated EBITDA to Consolidated Interest Charges ratio set forth
opposite the most recently ended fiscal quarter in Section 7.11."
(b)Section 1.01 of the Credit Agreement is hereby amended by adding and
inserting the following defined term therein in alphabetical order:
"Existing 2021 Notes" means the Borrower’s 7.25% senior unsecured notes due
October 15, 2021.
(c)Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined term “Excluded Equity Issuance” in its entirety.
(d)Section 2.05(b)(i) of the Credit Agreement is hereby deleted in its entirety
and is hereby replaced with the following:


3



--------------------------------------------------------------------------------




"(i)    If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect (including as a result of any reduction in
Commitments in accordance with Section 2.06(b)), the Borrower shall immediately
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b) unless after the prepayment in full of the Revolving Credit Loans and
the Swing Line Loan the Total Outstandings exceed the Aggregate Commitments then
in effect."
(e)Section 2.05(b) of the Credit Agreement is hereby amended by adding a new
clause (iii) to be inserted immediately following clause (ii) of Section
2.05(b), to read as follows:
(iii)    Following the issuance by the Borrower of any Indebtedness (other than
Excluded Debt Issuances), the Borrower shall prepay outstanding Loans and/or
Cash Collateralize L/C Obligations in an aggregate amount equal to 100% of all
Net Cash Proceeds received therefrom on or prior to three (3) Business Days
after receipt thereof by the Borrower (it being agreed that the Borrower shall
be permitted to effect the refinancing of the Existing 2021 Notes via a tender
offer followed by a make whole redemption of untendered Existing 2021 Notes and
for this purpose shall not have received the Net Cash Proceeds until it
determines the make whole amount of the untendered Existing 2021 Notes to be
redeemed). All repayments of Loans and Cash Collateralization of L/C Obligations
required to be made pursuant to this Section 2.05(b)(iii) shall result in a
corresponding permanent reduction of the Commitments; provided that if the
aggregate amount of such Net Cash Proceeds at any time so received and required
to prepay the Loans and/or Cash Collateralize L/C Obligations pursuant to the
foregoing exceeds the aggregate amount of Loans and L/C Obligations then
outstanding (including if no Loans or L/C Obligations are outstanding), then the
aggregate Commitments shall immediately be permanently be reduced by an amount
equal to such excess and the Borrower shall be entitled to retain such excess
for use by it in any manner permitted hereby.”
(f)Section 2.06 of the Credit Agreement is hereby deleted in its entirety and is
hereby replaced with the following:
2.06    Termination of Commitments.
(a)    The Borrower may, upon notice to the Administrative Agent, terminate the
Commitments, or from time to time permanently reduce the Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 1:00 p.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$2,500,000 or any whole multiple of $100,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, and (iv) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit shall be automatically reduced by the amount of such
excess, as applicable. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Commitments. Any reduction
of the Commitments shall be applied to the Commitment of each Lender according
to its Applicable Percentage. All fees accrued until the effective date of any
termination of the Commitments shall be paid on the effective date of such
termination. A notice of


4



--------------------------------------------------------------------------------




Commitment reduction delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or instruments of
Indebtedness or the occurrence of any other specified event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such conditions are not satisfied.
(b)    Beginning with the fiscal quarter ending September 30, 2021 and every
fiscal quarter end thereafter, for each quarter end where the ratio of
Consolidated Total Debt to Consolidated EBITDA calculated for the period of four
consecutive fiscal quarters of the Borrower is greater than 7.00 to 1.00, the
Aggregate Commitments set forth in Schedule 2.01 shall be automatically reduced
by $5,000,0000. Any such reduction of the Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.


(g)    Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.16 thereto, to be inserted immediately following Section 6.15, to read
as follows:


"6.16    Cash Contribution    No later than June 30, 2020, AES shall have made,
directly or indirectly, additional capital contributions to the Borrower or DP&L
in an aggregate cash amount of not less than $150,000,000, which (x) are not
contributed in the form of Disqualified Stock or Redeemable Stock and (y) do not
dilute the Borrower’s equity ownership in DP&L in any way. On or prior to June
30, 2020, the Borrower shall furnish to Administrative Agent evidence reasonably
satisfactory to Administrative Agent that AES has made such capital
contribution.”
(h)    Section 7.11(a) of the Credit Agreement is hereby deleted in its entirety
and is hereby replaced with the following:
"(a)    As of the last day of any fiscal quarter end, for the period of four
consecutive fiscal quarters ending on or immediately prior to such date, permit
Consolidated EBITDA to be less than (i) $125,000,000 for the fiscal quarter
ending June 30, 2020 and each fiscal quarter end thereafter until and including
the fiscal quarter ending June 30, 2022, (ii) $130,000,000 for the fiscal
quarter ending September 30, 2022, and (iii) $150,000,000 for the fiscal quarter
ending December 31, 2022 and every fiscal quarter end thereafter."
(i)    Section 7.11(b) of the Credit Agreement is hereby deleted in its entirety
and is hereby replaced with the following:
"(b)    Permit the ratio of Consolidated EBITDA to Consolidated Interest Charges
during any period of four consecutive fiscal quarters of the Borrower, as of the
end of any fiscal quarter of the Borrower, to be less than (i) 1.70 to 1.00 for
the fiscal quarter ending June 30, 2020 and each fiscal quarter end thereafter
until and including the fiscal quarter ending June 30, 2022, (ii) 1.75 to 1.00
for the fiscal quarter ending September 30, 2022, and (iii) 2.00 to 1.00 for the
fiscal quarter ending December 31, 2022 and every fiscal quarter end
thereafter."
(j)    Section 8.01(b) of the Credit Agreement is hereby deleted in its entirety
and is hereby replaced with the following


5



--------------------------------------------------------------------------------




"(b)"    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.03(a), (b) or (i),
6.05, 6.11, 6.12 or 6.16 or Article VII; or
(k)    Schedule 2.01 of the Credit Agreement is hereby deleted in its entirety
and is hereby replaced with Schedule 2.01 as forth in Annex A hereto.
Section 3.    Conditions to Effectiveness. This Amendment shall be deemed to be
effective upon the satisfaction or waiver of each of the following conditions to
the reasonable satisfaction of the Administrative Agent (such date, the
“Amendment Effective Date”):
(a)    the Administrative Agent’s receipt of this Amendment, duly executed by
the Administrative Agent, the Required Lenders and a Responsible Officer of the
Borrower;
(b)    payment of all expenses of the Administrative Agent required to be paid
on the Amendment Effective Date;
(c)    payment to Administrative Agent, for disbursement to each of the Lenders
party to this Amendment in accordance with their respective Applicable
Percentages, of an amendment fee equal to ten (10) basis points of the
Commitments (as amended by this Amendment) of all Lenders, which fee shall be
fully earned on the Amendment Effective Date and, once paid, shall be
nonrefundable for any reason whatsoever; and
(d)    the representations and warranties in Section 4 of this Amendment shall
be true and correct as of the Amendment Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.
Section 4.    Representations and Warranties. By its execution hereof, the
Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof after giving effect to this Amendment:
(a)    each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents is true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case, on and as of the date hereof as if
made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;
(b)    no Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect hereto;
(c)    it has the right and power and is duly authorized and empowered to enter
into, execute and deliver this Amendment and to perform and observe the
provisions of this Amendment;


6



--------------------------------------------------------------------------------




(d)    this Amendment has been duly authorized and approved by the Borrower’s
board of directors or other governing body, as applicable, and constitutes a
legal, valid and binding obligation of the Borrower, enforceable against
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and
(e)    the execution, delivery and performance of this Amendment do not conflict
with, result in a breach in any of the provisions of, constitute a default
under, or result in the creation of a Lien upon any assets or property of any of
the Borrower, or any of its respective Subsidiaries, under the provisions of,
the Borrower’s or such Subsidiary’s organizational documents or any material
agreement to which the Borrower or Subsidiary is a party.


Section 5.    Effect of this Amendment. On and after the Amendment Effective
Date, references in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement as modified hereby and any Default that would otherwise exist
but for this Amendment shall be deemed waived and not to have existed. Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect. Except as expressly set
forth herein, this Amendment shall not be deemed (a) to be a waiver of, or
consent to, a modification or amendment of, any other term or condition of the
Credit Agreement or any other Loan Document, (b) to prejudice any other right or
rights which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with the Credit Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, (c) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrower or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement or the Loan Documents or any rights or remedies arising
in favor of the Lenders or the Administrative Agent, or any of them, under or
with respect to any such documents or (d) to be a waiver of, or consent to or a
modification or amendment of, any other term or condition of any other agreement
by and among the Borrower, on the one hand, and the Administrative Agent or any
other Lender, on the other hand.
Section 6.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to the terms of the Credit Agreement to pay and reimburse the
Administrative Agent and its Affiliates for its out-of-pocket costs and expenses
in accordance with the terms thereof.
Section 7.    Acknowledgments and Reaffirmations. The Borrower (a) consents to
this Amendment and agrees that the transactions contemplated by this Amendment
shall not limit or diminish the obligations of such Person under, or release
such Person from any obligations under, any of the Loan Documents to which it is
a party, (b) confirms and reaffirms its obligations under each of the Loan
Documents to which it is a party and (c) agrees that each of the Loan Documents
to which it is a party remain in full force and effect and are hereby ratified
and confirmed.
Section 8.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts and by
facsimile signature, each of which counterparts


7



--------------------------------------------------------------------------------




when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.
Section 10.    Electronic Transmission. Delivery of this Amendment by facsimile,
telecopy or pdf shall be effective as delivery of a manually executed
counterpart hereof; provided that, upon the request of any party hereto, such
facsimile transmission or electronic mail transmission shall be promptly
followed by the original thereof.
[Signature Pages Follow]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.




BORROWER:


DPL INC.




By:                            
Name:
Title:




DPL Inc.
Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND LENDERS:




U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, an L/C Issuer and as a Lender




By:                             
Name:
Title:






DPL Inc.
Amendment to Credit Agreement
Signature Page
    





--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as L/C Issuer and Lender
By:     
Name:
Title:


DPL Inc.
Amendment to Credit Agreement
Signature Page
    





--------------------------------------------------------------------------------





FIFTH THIRD BANK,
as a Lender
By:     
Name:
Title:


DPL Inc.
Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.,
as a Lender
By:     
Name:
Title:


DPL Inc.
Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------





TRUIST BANK,
as a Lender
By:     
Name:
Title:






DPL Inc.
Amendment to Credit Agreement
Signature Page





--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK,
as a Lender
By:     
Name:
Title:


DPL Inc.
Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender
By:     
Name:
Title:


DPL Inc.
Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------





JPMORGRAN CHASE BANK, N.A.,
as a Lender
By:     
Name:
Title:


DPL Inc.
Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.,
as a Lender
By:     
Name:
Title:






DPL Inc.
Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






ANNEX A
SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Total Commitment
Applicable
Percentage
PNC Bank, National Association
$
16,500,000
15.000000000
%
U.S. Bank National Association
$
16,500,000
15.000000000
%
Fifth Third Bank
$
11,000,000
10.000000000
%
BMO Harris Bank, N.A.
$
11,000,000
10.000000000
%
Truist Bank
$
11,000,000
10.000000000
%
The Huntington National Bank
$
11,000,000
10.000000000
%
Bank of America, N.A.
$
11,000,000
10.000000000
%
JPMorgan Chase Bank, N.A.
$
11,000,000
10.000000000
%
Morgan Stanley Bank, N.A.
$
11,000,000
10.000000000
%
Total
$
110,000,000
100.000000000
%








